                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:17CR334

        vs.                                                     TENTATIVE FINDINGS

CHRISTOPHER G. KOBER,

                        Defendant.

       The Court has received the Revised Modified Presentence Investigation Report (PSR)

regarding the defendant, CHRISTOPHER G. KOBER.                 The government has adopted the

Presentence Investigation Report. (Filing No. 27.) CHRISTOPHER G. KOBER has also adopted

the Presentence Investigation Report. (Filing No. 28.) The Court advises the parties that these

Tentative Findings are issued with the understanding that, pursuant to United States v. Booker,

543 U.S. 220 (2005), the sentencing guidelines are advisory.

       IT IS ORDERED:

       1.      The Court’s tentative findings are that the Revised Modified Presentence

Investigation Report is correct in all respects.

       2.      If any party wishes to challenge these tentative findings, the party shall

immediately file in the court file and serve upon opposing counsel and the Court a motion

challenging these tentative findings that adheres to the requirements of ¶ 8 of the Order on

Sentencing Schedule (Filing No. 26), supported by (a) such evidentiary materials as are required

(giving due regard to the requirements of the local rules of practice respecting the submission of

evidentiary materials), (b) a brief as to the law, and (c) if an evidentiary hearing is requested, a

statement describing why an evidentiary hearing is necessary and an estimated length of time for

the hearing.
       3.      Unless otherwise ordered, any motion challenging these tentative findings shall be

resolved at sentencing.

       4.      If the parties require more than a half hour for sentencing, counsel must contact
Mary Beth McFarland by e-mail, mary_beth_mcfarland@ned.uscourts.gov.


       Dated this 3rd day of May, 2019.
                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
